Name: Commission Regulation (EEC) No 2148/86 of 8 July 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/16 Official Journal of the European Communities 10. 7. 86 COMMISSION REGULATION (EEC) No 2148/86 of 8 July 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 11 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 335, 13 . 12. 1985, p. 9 . 10 . 7. 86 Official Journal of the European Communities No L 188/ 17 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 All New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 75,93 3335 605,37 162,93 520,82 10421 54,00 111850 183,50 48,57 1.14 07.01-23 07.01 B II White cabbages and red cabbages . 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 .1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 1 356,78 7034 36,90 , 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 07.01-43 07.01 F I Peas 399,70 17560 3186,78 857,71 2741,67 54861 284,31 588798 966,00 255,68 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 75,29 3307 600,27 161,56 516,43 10333 53,55 110908 181,96 48,16 1.32 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,1.8 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 19,51 857 155,55 41,86 133,82 2677 13,87 28739 47,15 12,48 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 10,61 466 84,59 22,76 72,77 1456 7,54 15629 25,64 6,78 1.70 07.01-67 ex 07.01 H Garlic 199,62 8769 1591,54 42836 1 369,24 27398 141,99 294058 482,44 127,69 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 l 07.01 K Asparagus : ||\\ l\\ 1.80.1 ex 07.01-71 1  green 276,00 12125 2200,50 592^6 1893,15 37882 19632 406572 667,03 176,54 1.80.2 ex 07.01-71  other 134,87 5925 1075,31 289,42 925,12 18511 95,93 198678 325,95 86,27 1.90 07.01-73 07.01 L Artichokes 24,26 1065 193,01 52,15 166,06 3267  17,18 35778 58,67 15,52 1.100 07.01-75 07.01-77 07.01 M Tomatoes 39,24 1724 312,87 84,20 269,17 5386 27,91 57807 94,84 25,10 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 57,16 2509 454,73 122,87 391,24 7698 40,49 84292 138,24 36,57 1.112 07.01-85 07.01 Q II Chantarelles 728,45 31877 5777,92 1 569,94 4999,25 97975 516,07 1075231 1768,58 460,88 1.118 07.01-91 07.01 K Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 64,87 2850 517,22 139,21 444,98 8904 46,14 95563 156,78 41,49 1.130 , 07.01-97 07.01 T II Aubergines 56,02 2461 446,68 120,22 384,29 7689 39,85 82530 135,40 35,83 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71 711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 49,49 2174 394,59 106,20 339,47 6792 35,20 72905 119,61 31,65 120 ex 08.01-50 ex 08.01 C Pineapples, fresh 37,22 1635 296,78 79,88 255,33 5109 26,47 54835 89,96 23,81 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 152,40 6695 1215,06 327,03 1045,35 20917 108,40 224498 36832 97,48 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 148,21 6511 1 181,66 318,04 1016,62 20342 105,42 218328 358,19 94,80 2.50 08.02 A I Sweet oranges, fresh : || \ \ ll 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 No L 188/18 Official Journal of the European Communities 10. 7. 86 Code NIMEXEcode l OCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17 ¢  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 43,17 1896 344,23 92,65, 296,15 5926 30,71 63601 10434 27,61 2.50.3 08.02-05 \ I Il\||IlIl\ IlIl 08.02-09 08.02-15 08.02-19  others 32,78 1440 261,39 70,35 224,88 4499 2332 48295 79,23 20,97 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementine^, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 58,36 2564 465,33 125,24 400,33 8010 41,51 85975 141,05 3733 *2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 23,16 1016 184,31 49,80 158,58 3120 16,41 34165 56,03 14,82 2.60.3 08.02.28 08.02 B I  Clementines 54,46 2392 434,22 116,87 373,57 7475 38,74 80228 131,62 34,83 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 44,51 1955 354,90 95,52 305,33 6109 31,66 65572 107,58 28,47 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 57,49 2526 458,43 123,38 394,40 7892 40,89 84701 138,96 36,78 2.80 ex 08.02 D Grapefruit, fresh : \1Il \\ 2.80.1 ex 08.02-70\  white 45,77 2011 364,94 98,22 313,97 6282 32,55 67429 110,62 29,28 2.80.2 ex 08.02-70  pink 69,45 3051 553,73 149,03 476,39 9532 49,40 102310 167,85 44,42 181 -ex 08.02-90 ex 08.02 E Limes and limettes 218,75 9610 1744,08 469,41 1 500,48 30024 155,60 322241 528,68 139,93 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 210,77 9260 1 680,47 452,29 1445,76 28929 149,92 310489 509,40 134,82 235 08.05-50 08.05 C Chestnuts 84,23 3686 668,11 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 66,80 2935 532,64 143,36 458,24 9169 47,52 98412 161,45 42,73 2.110 08.06-33 il\\ \ \\\\\ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 96,06 4220 765,89 206,14 658,92 13185 68,33 141 509 232,16 61,44 2.120 08.07-10 08.07 A Apricots 62,67 2753 499,70 134,49 429,91 8602 44,58 92327 151,47 40,09 2.130 ex 08.07-32 ex 08.07 B Peaches 96,88 4256 772,45 207,90 664,56 13297 68,91 142720 234,15 61,97 1140 ex 08.07-32 ex 08.07 B Nectarines 104,37 4585 832,12 223,96 715,90 14325 74,23 153745 25124 66,76 2.150 08.07-51 08.07-55 / . 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 6199 130463 214,04 56,65 2.160 08.07-71 08.07-75 08.07 D Plums 82,06 3605 654,28 176,10 562,90 11263 5837 120888 198,33 52,49 1170 08.08-11 08.08-15 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C i Fruit of the species Vaccinium myrtillus 121,46 5336 968,38 260,64 833,12 16670 86,39 178921 293,54 77,69 2.180 08.09-11 ex 08.09 Water melons 23,89 1049 190,51 51,27 163,90 3279 16,99 35199 57,74 15,28 2.190 1 ex ^8.09 Melons (other than watermelons) : \\ 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 48,07 2112 383,30 103,16 329,76 6598 34,19 70819 116,18 30,75 2.190.2 ex 08.09-19 lIl  other 78,23 3437 623,78 167,89 536,65 10738 55,65 115251 189,08 50,04 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,16 6^08 1 143,46 310,69 . 98936 19389 102,13 212790 350,00 91,21 2.200 ex 08.09-90 ex 08.09 Kiwis 263,84 11591 2103,60 566,18 1 809,79 36214 187,67 388668 637,66 168,77 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1 357,65 26715 140,52 292 500 479,72 126,92 2.203 ex 08.09-90 J ex 08.09 Lychees 224,13 9808 1 777,80 483,05 1 538,21 30.146 158,78 330836 544,17 141,80